DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending and examined on their merit herein.

Claim Objections
2.	Claims 1, 8-9, 12, 19, 23, 24, 27-28, and 30 are objected to because of the following informalities:
Claims 1, 8-9, 12, 19, 23-24, and 30 recite “a sample of seed” regarding the deposit. It is suggested to recite -- a representative sample of seed--.
Claim 23 should recite “otherwise” before “all of the physiological and morphological characteristics” in the second to last line. 
Claims 27 and 28 recite “leaves of a plant of claim 2”, which should read “leaves of the
plant of claim 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to a seed of lettuce variety 41-950 RZ, a sample of seed of said variety having been deposited under NCIMB accession No. 43201. claim 2 is (drown to a lettuce plant grown from the seed of claim 1, and claim 3 is drawn to the lettuce plant of claim 2, which is a plant grown from seed having been deposited under NCIMB accession No. 43201. Both claims 2 and 3 are drawn to plants grown from seed having been deposited under NCIMB accession No. 43201 and therefore claim 3 does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-11, 13-15, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as being indefinite in their recitation “lettuce cultivar 41-950 RZ” and “a plant designated 41-950 RZ” because the recitation does not clearly identify the claimed  representative sample of seeds of said cultivar was deposited. Dependent claims 11 and 13-15 are included in this rejection for their failure to correct the above deficiency of the base claim.
Claims 13-15 read on a progeny plant produced by crossing a plant designated as 41-950 RZ with itself or with another lettuce plant (method of claim 10), wherein the plant is modified in one or more other characteristics (claim 13), wherein the modification is effected by mutagenesis (claim 14), or wherein the modification is effected by transformation with a transgene (claim 15). First, it is unclear what the “modification” is in comparison to. The parent claim is a product-by-process produced by crossing a first plant (41-950 RZ) with a second plant. This second plant may be of variety 41-950 RZ or may be of another lettuce variety. Therefore, the progeny plant of claim 11 encompasses both selfed progeny (which would comprise all of the morphological and physiological characteristics – like claim 12) or the F1 or further generations F2 and beyond (having an unpredictable phenotype, discussed more in detail below under 112a). It is unclear what plants the modification is in comparison to. Is the modification as compared to the starting 41-950 RZ variety, or to the progeny plant comprising the combination of traits of claim 11.  It is unclear what “other” is referring to – claim 11 requires the presence of specific characteristics, but these are the only traits that are actually required. The progeny plant may 
Claim 25 recites the limitation "The plant" in line 1. There is insufficient antecedent basis for this limitation in the claim because the parent claim upon which it depends is a method not a product claim. Additionally, in the method, there are several genetically and phenotypically plants produced. Therefore, it is unclear which plant the claim is referring to.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement

5.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an F1 progeny plant produced by crossing a plant of variety 41-950 RZ with a second plant, does not reasonably provide enablement for a progeny plant of any higher filial generation that exhibits the recited . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claim is broadly drawn to a progeny plant produced by crossing a plant of variety 41-950 RZ with a second plant, wherein the progeny plant exhibits a combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim. 
The specification teaches that plants of variety 41-950 RZ were made by an initial cross of undisclosed parent plants  (pg. 11). The F1 plants were selfed to produce F2 seed; F2 followed by additional selfing steps to the F6 population, seed lot 17R.7516, which was then multiplied to and deposited under NCIMB 43201 (41-950 RZ). The specification states that lettuce variety 41-950 RZ “is a uniform and stable line” [0046]. 
The specification further states that a lettuce plant designated 41-950 RZ, representative seed of which have been deposited under NCIMB Accession No. 43201, exhibits a combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and 
Other than 41-950 RZ, the specification fails to teach a single plant having “the morphological and physiological characteristics” of the variety or even just the claimed combination of traits. 
The specification fails to teach how to predictably make a plant having the combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves, and the conditions or environments under which the plant must be grown in order to exhibit these traits. 
The Specification fails to teach which breeding partners must be employed in order to arrive at a plant having the claimed traits, other than by selfing, which (since the variety is inbred and substantially homozygous, would produce a plant having all of the morphological and physiological characteristics – as claimed in claim 12). 
The specification does not demonstrate how to obtain the characteristics of 41-950 RZ. However, it should be noted that the specification does not teach which trait(s) were used in the selection process. 
The specification does not teach how to obtain progeny plants that are derived from the instant variety that have the recited traits. The specification fails to teach when these traits are retained, and thus, which breeding partners must be used in order to arrive at a progeny plant having the claimed trait. In the art, it is well known that the traits of the product of a given cross between two lettuce plants are unpredictable. For example, US Patent 7,371,930 teaches that the 
for most traits the true genotypic value is masked by other confounding plant traits or environmental factors" (col 2, lns. 36-39). “The breeder has no direct control at the cellular level. Therefore, two breeders will never develop the same line, or even a very similar line, having the same lettuce traits" (col 2, lns 50-53). "A breeder of ordinary skill in the art cannot predict the final resulting lines he develops, except possibly in a very gross and general fashion. The same breeder cannot produce the same line twice by using the same exact original parents and the same selection technique" (col 2, lns. 63-67). 
Thus, the art clearly recognizes that there is great unpredictability and many uncontrollable factors when breeding lettuce varieties. 
Other than lettuce cultivar 41-950 RZ, the specification fails to teach how to make a plant having the claimed combination of traits. 
The specification fails to teach how to make progeny plants derived from 41-950 RZ that have a combination of traits of resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves, and in particular, fails to teach what breeding partners must be employed to arrive at a progeny plant having these traits – other than by crossing a plant of the variety with itself or another plant of the variety. 
Breeding partners outside of variety 41-950 RZ that are capable of producing progeny plants that exhibit resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves when crossed with variety 41-950 RZ have not been taught, and the prior art clearly teaches that a given cross 
Thus, given the unpredictability established in the prior art, it would appear that each potential breeding partner would have to be empirically tested to determine, which, if any, are suitable to cross with a plant of 41-950 RZ to produce progeny having the recited traits. Given that the claims require a resultant plant with a particular phenotype, the screening process could not be automated. 
Accordingly, it would require undue trial and error experimentation of crossing a plant of 41-950 RZ with a second unknown plant to produce plants that exhibit a combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves. 
Therefore, it would require undue experimentation to practice the claimed invention. Written Description
6.	Claims 11, 13-15, 17-18, 21-22, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to plants produced by breeding methods comprising crossing a plant of 41-950 RZ with a second, unknown plant one or more times to yield progeny plants of an undefined filial generation or via mutagenesis and that have an undefined number of 
The specification teaches that plants of variety 41-950 RZ were made by an initial cross of undisclosed parental plants (pg. 11). The F1 plants were selfed to produce F2 seed; F2 followed by additional selfing steps to the F6 population, seed lot 17R.7516, which was then multiplied to and deposited under NCIMB 43201 (41-950 RZ). The specification states that lettuce variety 79-8561 RZ “is a uniform and stable line” [0046]. 
The specification further states that a lettuce plant designated 41-950 RZ, representative seed of which have been deposited under NCIMB Accession No. 43201, exhibits a combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves. Additional traits are provided in Tables 2-3. However, it is noted that many of these traits (leaf color and blistering, for example) are relative, subjective, and vary based on the growing environment – see evidence cited above. 
Claim 11 is drawn to a lettuce plant having resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart leaves. This plant is produced by a method that involves any number of crosses between 41-950 RZ and distinct lettuce cultivars. Thus, this claim essentially reads on any lettuce plant that merely exhibits these traits. 
As discussed above, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling any mother and any father plant that can produce a plant having the claimed traits. The claim is not limited to the single working example provided in the specification. Therefore, the Applicant has failed to describe a representative number of plants that can be utilized in the claimed method that will predictably and reliably produce plants have the recited traits. 
Thus, plants having been produced by crossing any two plants or even crossing 41-950 RZ with a second, undisclosed plant that have the claimed traits have not been described. Furthermore, given the scope of claim 12 (a progeny plant having all the traits of 41-950 RZ, 
which is produced by selfing or by crossing a plant of the variety with a second plant of the variety), the plants of claim 11 are clearly not limited to these crosses but rather encompass crossing a plant of 41-950 RZ with a second distinct plant followed by one or more additional crosses. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety. The Applicant was not in possession of the full scope of plants comprising only these traits. 
Claims 13-15 are drawn to a lettuce plant that is modified in one or more characteristics. As discussed above, it is unclear whether this is in comparison to the variety, to the progeny plant of claim 11, or whether the traits listed in claim 11 are required. Nevertheless, the claims encompass progeny plants of any filial generation derived from 41-950 RZ and that have been further modified to have any number of characteristics modified and by any means of modification. Thus, these claims read on any lettuce plant. Standard mutagenesis techniques 
Claims 17-18 read on lettuce seed and plants grown from the seed produced by crossing a plant of 41-950 RZ with a second plant. The phrase “comprising” in the method is inclusive of additional crosses, and thus, the seed and plants “produced” are not limited to the first cross. Thus, these products may be derived from any filial generation and need not share a single trait in common with the variety. Amending claim 17 to read “An F1 lettuce seed produced by the method of claim 16” overcomes this rejection.  
Similarly, claims 21 and 22 are drawn to seeds and plants produced by crossing a plant of 41-950 RZ with a second plant to introduce a new trait, followed by 3-10 generations of further crossing. There is no requirement that the further crossing is limited to 41-950 RZ, but rather is specifically inclusive of outcrossing. Therefore, these seeds and plants are explicitly inclusive of F3-F10 generation plants that are produced by outcrossing. Thus, these claims encompass any lettuce plant, and the plant need not share a single trait in common with the variety. 
Claim 31 is drawn to a plant produced by “introducing” a mutation or transgene into lettuce variety 79-8561 RZ. The term “introducing” does not limit the means by which the alteration is provided to the plant. Thus, the mutation or transgene may be “introduced” via breeding (outcrossing any number of times), which includes generations beyond the F1. Additionally, the mutation may be introduced via mutagenesis (by applying a mutagen). Doing 
Progeny plants of higher filial generations have not been described, and thus, plants derived from said higher filial generation having been further modified via mutagenesis or transformation have not been described.  Plants produced by mutagenizing a plant or seed of 41-950 RZ have not been described either genetically or phenotypically. 
Claim 30 reads on a method of determining the genotype of a plant of 41-950 RZ by obtaining nucleic acids of 41-950 RZ, or a first generation progeny thereof, comparing the nucleic acids to a reference plant, and detecting polymorphisms that are indicative of lettuce variety 41-950 RZ. When crossing two plants, about 50% of the genome will come from the first parent (41-950 RZ) and the other 50% will come from the second parent (unknown breeding partner). This results in hybrid lettuce having an unpredictable genotype and phenotype. Thus, in obtaining "a sample of nucleic acids" from the progeny plant, one will not necessarily obtain those that originated from only the first parent; rather, they may be from only the second parent or may be a mosaic of the two parents. Thus, when "comparing" the nucleic acids, the "detected" polymorphisms will not necessarily be “indicative” of plants of 41-950 RZ - as claimed - because again, this progeny plant is not produced by breeding the inbred plant with itself but rather is produced through outcrossing. The Applicant has not provided any information as to which polymorphisms are "indicative" of 41-950 RZ or even reference nucleic acids so as to allow one to determine whether a given progeny plant has these polymorphisms of 41-950 RZ that "give rise to the expression of any one or more, or all, of the morphological and 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular soybean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention. 
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing 41-950 RZ, producing plants that have the recited traits, and progeny plants produced by the methods. The Applicants only provide inbred plants of lettuce variety 41-950 RZ with characteristics listed in Tables 2-3 on pages 14-15 of the specification and further exhibiting resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, as well as having internal red coloration of the heart 
Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claim(s). 
Conclusion

Claims 3, 10-11, 13-15, 17-18, 21-22, 25, and 30-31 are rejected. Claim 12 is objected to fore being dependent on rejected base claim.
Claims 1-31 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggesting a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is statement is provisional because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety 41-950 RZ. Without this information, a meaningful comparison of the genetic and phenotypic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received, corrections are made to the description, and a complete search of the prior art is can be completed.
The closest prior art is Ammerlaan (US 9320249 B2) which teaches lettuce variety “41-108 RZ”, which shares many traits in common (or does not significantly differ) with instant 41-950 RZ including: plant type, seed color, cotyledon shape, shape, apical and basal margin of 4th leaf, anthocyanin distribution, margin incision depth, leaf blistering and leaf thickness; etc. (see 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN

Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663